           Case 1:20-cv-01871-EJD Document 9 Filed 03/04/21 Page 1 of 3




           In the United States Court of Federal Claims
                                           No. 20-1871C
                                      (Filed: March 4, 2021)

*************************************
                                    *
CASSANDRA L. SMITH,                 *
                                    *
                  Plaintiff,        *
                                    *
            v.                      *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
                                    *
*************************************

                                 ORDER DISMISSING CASE

        On December 11, 2020, Plaintiff Cassandra L. Smith, proceeding pro se, filed a
complaint alleging “[her] body [was] surgical[ly] implanted with medical devices in the State of
Michigan, involuntarily;” that she “ha[s] been designated by corporate document fraud . . . to
conduct [her] daily life with machinery in [her] body for automatization;” and that she has
thereby suffered “numerous subjecting health conditions and unlawful activity oppressed upon
[her].” See Complaint (“Compl.”), ECF No. 1-1 at 1. Although not very clear, her complaint
contains three pages of alleged wrongful acts, see Compl. at 3-5, as well as listing forty-two
individuals, private entities, and government instrumentalities with whom she alleges fault. See
Compl. at 6-7. She further lists a total of forty-two remedies that she is seeking from this Court,
including several forms of monetary damages, a jury trial, legislative action, production of
numerous documents, and various additional requests. See Compl. at 9-10.

       In response, on February 9, 2021, Defendant United States filed a motion to dismiss
pursuant to Rules 12(b)(1) and 12(b)(6) of the Rules of the United States Court of Federal
Claims (“RCFC”) for lack of subject matter jurisdiction and for failure to state a claim upon
which relief can be granted. ECF No. 8 at 3-6.

       Here, Ms. Smith has filed this claim pro se and thus proceeds without legal counsel. 1
While pro se litigants are generally held to “less stringent standards” than those of a licensed
attorney, Haines v. Kerner, 404 U.S. 519, 520-21 (1972), such leniency does not relieve Ms.
Smith, as plaintiff, of her burden to establish this Court’s jurisdiction over her claim. See

       1
           Ms. Smith filed an Application to Proceed In Forma Pauperis pursuant to 28 U.S.C. §
1915. ECF No. 2. For the limited purpose of conferring jurisdiction, the Court GRANTS
Plaintiff’s motion to proceed in forma pauperis.
          Case 1:20-cv-01871-EJD Document 9 Filed 03/04/21 Page 2 of 3




Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (2011); Henke v. United States,
60 F.3d 795, 799 (Fed Cir. 1995). Pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1) (2012),
this Court has jurisdiction over constitutional, statutory, regulatory, and contractual claims
against the United States. The Tucker Act is only a jurisdictional statute; it does not create a
substantive right for money damages against the United States. United States v. Testan, 424 U.S.
392, 398 (1976). Therefore, if the Court—upon accepting as true all of Plaintiff’s factual
assertions and drawing all reasonable inferences in her favor—finds jurisdiction lacking, it has
no option but to dismiss the claim. Trusted Integration, 659 F.3d at 1163; RCFC 12(h)(3). It is
clear to the Court that even given the required deference due to Ms. Smith’s pro se status, the
complaint must be dismissed for lack of jurisdiction.

        The wrongful actions that Ms. Smith alleges in her complaint appear to have been
committed by state and local entities, private companies, and private individuals, not the United
States. Although Ms. Smith mentions the United States Army and other Federal agencies in the
narrative portion of her complaint, she does not indicate how, if at all, those agencies are
responsible for the wrongful acts alleged in her complaint to the United States. Because all the
substantive allegations seem to be levied against states, local entities, private companies, and
private individuals and not the United States, this Court lacks jurisdiction over these claims.

         Neither does the Court have jurisdiction where the plaintiff has identified no other source
of substantive rights. Testan, 424 U.S. at 398. Among her sources, Ms. Smith cites without
explanation at least seventeen federal statutes and the United States Constitution as the bases of
her complaint. Compl. at 3-6. However, even though this Court can hear claims brought
pursuant to some of the statutes Ms. Smith mentions, such as the Contract Disputes Act, 41
U.S.C. § 7101, passing references to the Constitution or other federal statutes do not suffice to
establish jurisdiction. Lewis v. United States, 70 F.3d 597, 603 (Fed. Cir. 1995). Indeed, each of
the listed statutes are irrelevant to the sequence of events that Ms. Smith outlines in her
complaint. In light of this, the Court must dismiss these claims for lack of jurisdiction.

       It appears that Ms. Smith’s claims primarily amount to allegations of tort. However, this
Court does not have jurisdiction to hear cases sounding in tort. See 28 U.S.C. § 1491(a)(1)
(2012). As such, these claims must be dismissed.

        In addition, this Court cannot award monetary damages because Ms. Smith has not
shown that she is entitled to money damages from a source of substantive law. See Jan’s
Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). While this
Court may, incident of and collateral to a money judgment, “issue orders directing restoration to
office or position, placement in appropriate duty or retirement status, and correction of
applicable records,” 28 U.S.C. § 1491(a)(2), it has no authority to take “legislative action” or
make policy choices. This Court “does not have jurisdiction over claims arising from the Social
Security Act.” Addams-More v. United States, 81 Fed. Cl. 312, 315 (2008). Additionally, this
Court does not conduct jury trials. See, e.g., Persyn v. United States, 34 Fed. Cl. 187, 194 (1995).
And the remaining remedies that Ms. Smith seems to seek in her complaint are disjointed and
vague, or must be requested from other entities, governmental or private.




                                                 2
          Case 1:20-cv-01871-EJD Document 9 Filed 03/04/21 Page 3 of 3




       The Court must therefore dismiss the complaint for lack of jurisdiction pursuant to RCFC
12(b)(1).

        In the alternative, the United States advances the argument that Ms. Smith’s complaint
should be dismissed for failure to state a claim. RCFC 12(b)(6). Although the Court has granted
in forma pauperis for the limited purpose of jurisdiction, if the Court were to address the
complaint on the merits, the Court would still be required to dismiss the complaint. For the
Court to hear her case, Ms. Smith must articulate a “claim to relief that is plausible on its face,”
which does not require “detailed factual allegations” but that merely allows “the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). While pro se litigants are here, as with the jurisdictional
standard, afforded some leniency, they must still meet the pleading requirements. Johnson v.
United States, 469 F. App’x 884, 886 (Fed. Cir. 2012). Again, Ms. Smith’s complaint is difficult
to decipher and consists of vague and seemingly unrelated sequences of events. Compl. at 12.
Because the Court cannot discern any plausible connection between the United States and the
facts Ms. Smith alleges, the Court finds that Ms. Smith has failed to state a claim and thus has an
alternative basis to dismiss pursuant to Rule 12(b)(6).

        For the reasons stated above, Defendant’s Motion to Dismiss is GRANTED. The Clerk
is directed to dismiss the case and enter judgment accordingly.

       IT IS SO ORDERED.

                                                                     s/Edward J. Damich
                                                                     EDWARD J. DAMICH
                                                                     Senior Judge




                                                 3
